232 F.2d 895
THE FORK JUNCTION COAL COMPANY et al., Appellants,v.W. F. CLARK et al., Appellees.W. F. CLARK et al., Cross-Appellants,v.THE FORK JUNCTION COAL COMPANY et al., Cross-Appellees.
No. 12672.
No. 12673.
United States Court of Appeals Sixth Circuit.
April 20, 1956.

Appeals from the United States District Court for the Eastern District of Kentucky, Pikeville; Mac Swinford, Judge.
Baird & Hays, Pikeville, Ky., for appellants.
C. Kilmer Combs, Prestonsburg, Ky., for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
This cause has been heard on the oral arguments and briefs of counsel and on the record in the case; And it appearing from the opinion of United States District Judge Swinford, which embraces his findings of fact and conclusions of law, that there is substantial evidence to support his findings and that the same are not clearly erroneous; and that his conclusions of law are supported by adequate authority. See Hall v. Eversole, 251 Ky. 296, 64 S.W.2d 891; Tierney Land Co. v. Kingston Pocahontas Coal Company, 241 Ky. 101, 43 S.W.2d 517.


2
The judgment of the district court is affirmed.